PER CURIAM.
In this direct criminal appeal, the appellant challenges convictions for various offenses, including two counts of resisting an officer with violence as proscribed by section 843.01, Florida Statutes. Only one conviction is permitted in connection with this single episode. Wallace v. State, 724 So.2d 1176 (Fla.1998). We, therefore, reverse and remand with instructions that the conviction for one of the counts for resisting an officer with violence be vacated. The remaining convictions are affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.